 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9    William Sullivan, et al.,                          No. CV-15-00231-TUC-DCB
10                   Plaintiffs,                         ORDER
11    v.
12    United States of America,
13                   Defendant.
14
15           A Pretrial Conference was held by this Court on Monday, March 4, 2019. The Court
16   ordered the following:
17        1. This matter is set for a bench trial on Wednesday, April 22, 2019, at 9:30 a.m.
18   for an eight (8) day trial.

19       2. All stipulations between the parties for purposes of trial shall be set forth in
     writing.
20
21        3. Motions in Limine: Any motions in limine may be filed by April 4, 2019. Any
     Response shall be filed by April 10, 2019. Motions in limine and Responses are limited
22
     to 5 pages.
23
         4. Trial Briefs: Trial briefs and proposed Findings of Fact and Conclusions of Law
24   shall be filed twenty-four hours before trial.
25
          5. Exhibits: The parties shall confer and attempt to reach agreement regarding
26   the admissibility of exhibits. A list of the exhibits to be offered at trial shall be jointly
27   submitted to the Court twenty-four hours before trial as follows: a) The parties shall list
     the exhibits that they agree may be admitted at trial. b) As to contested exhibits, Plaintiff
28   shall list additional exhibits, and Defendant shall make a brief statement of the objection.
 1   Defendant shall list additional exhibits, and Plaintiff shall make a brief statement of the
 2   objection.

 3        6. The parties shall contact the Courtroom Deputy, Martha Hernandez at (520) 205-
     4221, regarding the Court's requirements for preparation and presentation of exhibits,
 4
     exhibit lists and witness lists. The Court requests that counsel utilize the courtroom
 5   equipment for presentation of evidence. Additionally, the parties shall notify the
     Courtroom Deputy, if they intend to request "Real Time" and/or daily copy transcripts of
 6
     the trial proceedings.
 7
          7. Deposition Testimony: The transcripts of deposition testimony to be offered in the
 8   case in chief shall be jointly submitted to the Court twenty-four hours before trial
 9   marked as follows: a) The parties shall meet and stipulate to the excerpts of the deposition
     testimony which may be read into the trial record and shall mark these by highlighter in
10   green. b) As to contested portions of any transcripts, the Plaintiff's excerpts shall be
11   highlighted in yellow, and the Defendant's excerpts shall be highlighted in blue. c) Each
     party shall provide corresponding memorandum identifying and explaining the basis for
12   any objections. Counsel are advised to retain a copy of the marked set of transcripts filed
13   with the Court.

14        8. Pretrial Conference: Motions in limine, any objections to exhibits or deposition
15   testimony, and any other matters which must be resolved for purposes of trial shall be
     heard by the Court on Monday, April 15, 2019 at 1:30 pm in Courtroom 6B, Sixth Floor,
16   Evo A. DeConcini United States Courthouse, 405 W. Congress Street, Tucson, Arizona.
17
             Dated this 4th day of March, 2019.
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
